



109 HRES 225 IH: Recognizing the historic steps India and


U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		IV

		109th CONGRESS

		1st Session

		H. RES. 225

		IN THE HOUSE OF REPRESENTATIVES

		

			April 21, 2005

			Ms. Jackson-Lee of

			 Texas (for herself, Mr. Burton of

			 Indiana, Mr. Lantos,

			 Ms. Berkley,

			 Mrs. Jones of Ohio,

			 Mr. Clyburn,

			 Mr. Shimkus,

			 Mr. Weldon of Florida,

			 Mr. Barton of Texas,

			 Ms. Norton, and

			 Mr. Hastings of Florida) submitted the

			 following resolution; which was referred to the

			 Committee on International

			 Relations

		

		RESOLUTION

		Recognizing the historic steps India and

		  Pakistan have taken toward achieving bilateral peace.

	

	

		Whereas the Republic of India achieved its independence

			 from the British Empire on August 15, 1947, is home to some of the most ancient

			 civilizations, and has given birth to four major world religions;

		Whereas on August 14, 1947, the Islamic Republic of

			 Pakistan was created and is home to many of the significant sites of the

			 4,500-year-old Indus Valley Civilization;

		Whereas in April 2003 former Indian Prime Minister Atal

			 Behari Vajpayee offered the hand of friendship to Pakistan in a

			 landmark address in Indian-administered Kashmir;

		Whereas in February 2004 India and Pakistan began their

			 first formal talks in nearly three years, the talks held in Islamabad,

			 Pakistan, paved the way for full peace talks;

		Whereas in June 2004 India and Pakistan jointly renewed a

			 moratorium on nuclear weapons tests and set up a hotline to alert each other to

			 potential nuclear risks;

		Whereas in September 2004 Indian Prime Minister Manmohan

			 Singh and Pakistan’s President Pervez Musharraf met for talks in New York on

			 the occasion of the United Nations General Assembly and for the first time in

			 the history of the Kashmir dispute, the two leaders discussed various

			 options to solve the dispute;

		Whereas in April 2005 India and Pakistan launched a

			 landmark bus service across the ceasefire line dividing Kashmir, the

			 peace bus allowing families divided by the border to be reunited

			 for the first time in nearly 60 years;

		Whereas on April 18, 2005, India and Pakistan concluded

			 three days of historic talks in India with a series of agreements to boost

			 trade and cross-border travel; and

		Whereas at the conclusion of the most recent talks Prime

			 Minister Singh and President Musharraf issued a joint statement in which they

			 agreed to continue talks on Kashmir in a sincere and purposeful and

			 forward-looking manner for a final settlement and both leaders declared

			 that the “peace process was now irreversible”: Now, therefore, be it

		

	

		1.Short titleThis resolution may be cited as the

			 India-Pakistan Peace Resolution.

		2.Recognizing india

			 and pakistanThe House of

			 Representatives—

			(1)congratulates

			 India and Pakistan on taking monumental steps toward achieving a comprehensive

			 peace agreement;

			(2)applauds Prime

			 Minister Singh and President Musharraf for their leadership in bringing their

			 two nations together; and

			(3)calls upon both

			 India and Pakistan to continue down this path of peace so that their children

			 may realize a harmonious future.

			

